Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to communications entered 7/21/2021

Claims Pending	61-100 
Claims Under Consideration	61-100 


Priority
This application has a filing date of 12/17/2019 and is a CON of 16/228,362 12/20/2018 PAT 10557158.  16/228,362 is a CON of 14/990,276 01/07/2016 PAT 10221436. 14/990,276 has PRO 62/262,769 12/03/2015. 14/990,276 has PRO 62/102,420 01/12/2015.

Withdrawn Objection(s) and/or Rejection(s)
Any rejection not reiterated from the previous office action is hereby withdrawn.

Claim Rejection(s) - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 61,62,68-79 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agresti et al (US PG-Pub 20160060621 a.k.a. US Application No.14/749472).
As in claims 61,62,68,69,70,71,72,73,74,75,76,77,78,79, Agresti et al teaches, throughout the document and especially paragraph 0178 describing figure 6 (see higher quality reproduction included as an appendix to this office action) taken with paragraph 0052,0042-0043,0105 and 0017 a RT-PCR reaction mixture partitioned in a droplet or well comprising: a sample nucleic acid molecule; necessarily a plurality of nucleotides including dUTP, reverse transcriptase, a polymerizing enzyme, an excising enzyme (e.g. UDG); a degradable hydrogel bead comprising a plurality of reversibly attached nucleic acid barcode molecules; a primer in solution (e.g. TT04 TT05) and phi29 or other strand displacing DNA polymerase such that said reverse transcriptase is configured to use said sample nucleic acid molecule and said plurality of nucleotides, including said uridine-containing nucleotide, to generate a double stranded nucleic acid molecule comprising uracil, wherein said excising enzyme is configured to excise said uracil from said double-stranded nucleic acid molecule, and wherein a nucleic acid barcode molecule of said plurality of nucleic acid barcode molecules is configured to couple to said double-stranded nucleic acid molecule or derivative thereof.

***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments. 
Response to Arguments

Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More particularly the first full paragraph at p 8 of the current remarks urge Agresti do not teach a reaction mixture including a primer separate from the (recited) bead of claim 61. The examiner respectfully disagrees and Applicant’s attention is invited to the RT-PCR reaction mixture illustrated in figure 6, particularly the higher resolution copy provided in an appendix to this Office action. The reaction mixture in figure 6 shows amplification primers TT04 and TT05 in solution and separate from any bead.

Claim Objections
Claims 63-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as appropriate.

Allowable Subject Matter
Claims 80-100 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639